Judgment and order unanimously affirmed, with costs.
Ordered that the Rules be amended as follows:
Rule 1. Appeals from orders shall be put upon the non-enumerated calendar. Appeals in compensation cases shall be put upon the compensation appeals calendar immediately following the non-enumerated calen- ' dar. The argument of both such classes of cases will be heard only upon the first day of a term and the days immediately following, until they shall all be disposed of, before the general calendar shall be taken up. But submission of such appeals will be received on any day during' the term.
Appeals from orders and compensation appeals which are not upon the calendar when printed, may, after papers have been filed and served in compliance with General Rule Ho. 41, be added thereto upon filing a note of issue with the clerk five days before argument, and be noticed for argument for any Tuesday of the term upon the usual notice of eight days.
The argument of a case on the general calendar will not be required in any case before Wednesday of the first week.
Rule 2. Original motions in this court may be noticed for the first day of a term, or for the Tuesday of any subsequent week of the term.